The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 16, 2015

                                        No. 04-15-00361-CR

                                           Jimmy VERA,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR5369
                         Honorable Raymond Angelini, Judge Presiding

                                           ORDER
Appellant’s brief was originally due on October 17, 2015. This Court sent appellant’s counsel a late
brief notice informing him of the missed deadline to file his brief. Appellant’s counsel filed a motion
for extension of time, and this Court granted appellant a 30-day extension of time, to December 2,
2015. Appellant has not filed the brief or a motion for extension of time. This Court will allow
appellant additional time to file the brief.

It is ORDERED appellant must file the brief on or before Monday, December 21, 2015. This
extension extends appellant’s deadline to 60 days after the original brief was due. For this reason,
NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.



                                                       _________________________________
                                                       Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court